Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 24, 2022

                                     No. 04-22-00212-CV

             LISHMAN LAW, PLLC, Sarah Anne Lishman, and Caroline Hulett,
                                  Appellants

                                               v.

                            Jamie GRAHAM & Associates, PLLC,
                                       Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022-CI-05166
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER
       Appellants’ brief was originally due May 16, 2022. Appellants’ first motion for extension
of time was granted, extending the due date to June 6, 2022. On May 20, 2022, appellants filed a
motion requesting an additional extension of time to file the brief until June 27, 2022. After
consideration, we GRANT the motion and ORDER appellants to file their brief by June 27,
2022.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court